          Case 2:20-cv-00645-DAD-BAM Document 34 Filed 07/22/20 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   MELISSA TURNER,                                    Case No. 2:20-cv-00645-DAD-BAM

12                  Plaintiff,                          ORDER TO SHOW CAUSE WHY
                                                        SANCTIONS SHOULD NOT BE IMPOSED
13           v.                                         AGAINST COUNSEL BOBBY SAADIAN
                                                        FOR FAILURE TO APPEAR AND FAILURE
14   C R BARD INCORPORATED, et al.,                     TO COMPLY WITH COURT ORDERS

15                  Defendants.
                                                        FOURTEEN (14) DAY DEADLINE
16

17         On March 26, 2020, this case was transferred to this Court from the United States District
18 Court for the District of Arizona. (Doc. No. 11.) On March 26, 2020, the Clerk of Court issued

19 a notice directing counsel Bobby Saadian to submit a pro hac vice application to practice in this
20 District. (Doc. No. 13.) On April 13, 2020, the Court issued a minute order setting an Initial

21 Scheduling Conference for July 22, 2020 and directing the parties to submit a Joint Scheduling

22 Report one (1) full week prior to the Scheduling Conference. (Doc. No. 23.) The Court further

23 directed the parties to promptly address as appropriate any counsel identified on the docket who

24 have not been terminated and are not admitted to practice before the Court. (Id.)

25         On July 15, 2020, Defendants submitted a unilateral scheduling report in this case. (Doc.
26 No. 32.) According to the scheduling report, counsel for Plaintiff failed to participate in
27 preparing a Joint Scheduling Report. (Id.) On July 22, 2020, counsel for Plaintiff failed to

28


                                                    1
          Case 2:20-cv-00645-DAD-BAM Document 34 Filed 07/22/20 Page 2 of 3


 1 appear at the Initial Scheduling Conference. Additionally, a review of the docket and Court

 2 records indicates that Mr. Saadian has not sought admission to practice before this Court.

 3          Pursuant to Local Rule 110, “[f]ailure of counsel or of a party to comply with . . . any

 4 order of the Court may be grounds for the imposition by the Court of any and all sanctions . . .

 5 within the inherent power of the Court.” L.R. 110. “District courts have inherent power to control

 6 their dockets,” and in exercising that power, a court may impose sanctions, including dismissal

 7 of an action.” Thompson v. Housing Authority of Los Angeles, 782 F.2d 829, 831 (9th Cir. 1986).

 8 A court may dismiss an action with prejudice based on a party’s failure to prosecute an action or

 9 failure to obey a court order, or failure to comply with local rules. See, e.g., Ferdik v. Bonzelet,

10 963 F.2d 1258, 1260-61 (9th Cir. 1992) (dismissal for failure to comply with an order); Malone

11 v. U.S. Postal Service, 833 F.2d 128, 130 (9th Cir. 1987) (dismissal for failure to comply with a

12 court order); Henderson v. Duncan, 779 F.2d 1421, 1424 (9th Cir. 1986) (dismissal for failure to

13 prosecute and to comply with local rules).

14         Local Rule 180 further governs admission of attorneys to practice before this Court.

15 “Admission to and continuing membership in the Bar of this Court are limited to attorneys who

16 are active members in good standing of the State Bar of California.” L.R. 180(a). Each

17 applicant for admission must present to the Clerk a Petition by Attorney for Admission to

18 Practice before the Eastern District which complies with the requirements of Local Rule 180(a).

19 Attorneys who are not active members in good standing of the State Bar of California may,
20 upon application and in the discretion of the Court, be permitted to appear and participate in a

21 particular case pro hac vice. Id. at 180(b)(2).

22         Accordingly, Bobby Saadian, counsel for Plaintiff Melissa Turner, is hereby ORDERED

23 TO SHOW CAUSE why this Court should not impose sanctions for his failure to obey court

24 orders and failure to appear at the July 22, 2020 Status Conference. Mr. Saadian shall file a

25 written response to this Order to Show Cause within fourteen (14) days of service of this

26 order. Mr. Saadian is reminded that he must submit a Petition by Attorney for Admission to
27 Practice before the Eastern District or file an application for admission to practice pro hac vice,

28 pay the applicable fee, and register for CM/ECF before he may appear and participate in this


                                                     2
         Case 2:20-cv-00645-DAD-BAM Document 34 Filed 07/22/20 Page 3 of 3


 1 action. The Clerk of Court is further directed to serve a copy of this order on Bobby Saadian at

 2 the offices of Wilshire Law Firm, 3055 Wilshire Blvd., 12th Floor, Los Angeles, CA 90010.

 3          Failure to respond to this order will result in the imposition of sanctions, including

 4 monetary sanctions and/or dismissal of this action.

 5
     IT IS SO ORDERED.
 6

 7     Dated:    July 22, 2020                             /s/ Barbara   A. McAuliffe           _
                                                       UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                   3
